Case 3:19-cv-01587-TAD-KLH Document 26 Filed 06/01/20 Page 1 of 1 PageID #: 70



                           UNITED STATES DISTICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

DAMION M. MILLER                                        CIVIL ACTION NO. 19-1587

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

WARDEN BILLY TIGNER, ET AL.                             MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 24] having been

considered, together with Plaintiff’s Objection [Doc. No. 25] thereto filed with this Court, and,

after a de novo review of the record, finding that the Magistrate Judge’s Report and

Recommendation is correct and that judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Damion M. Miller’s

claims are DISMISSED as frivolous and for failing to state claims on which relief may be

granted.

       MONROE, LOUISIANA, this 1st day of June, 2020.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
